THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KIMBERLY CAROL SPENCER,
Plaintiff, :
V. : 3:18-CV-2006
(JUDGE MARIANI)
NANCY A. BERRYHILL,
ACTING COMMISSIONER OF
SOCIAL SECURITY,

Defendant.

RDER

AND NOW, THIS __/ So thy OF JULY, 2019, upon review of Magistrate
Judge Carlson’s Report and Recommendation (“R&R’) (Doc. 14) for clear error or manifest
injustice, IT S HEREBY ORDERED THAT:
4. The R&R (Doc. 14) is ADOPTED for the reasons discussed therein.
2. The Commissioner of Social Security's decision is VACATED.
3. The case is REMANDED to the Commissioner to conduct a new administrative
hearing pursuant to sentence four of 42 U.S.C. § 405(g) and 42 U.S.C. §
1383(c)(3).

4. The Clerk of Court is directed to CLOSE this case.

 

 

United States District Judge

 

 
